DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-6 and 10-12 stand rejected under Section 103.  Claim 5 stands rejected under Section 112(b).  Claim 5 stands objected to.  Claims 7-9 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  The specification stands objected to.  The Office noted that the priority documents had not been provided. 
Applicants canceled claims 4-9 and added new claims 13-17.  Applicants provided amendments to the specification and provided a certified priority document.  Applicants argue that the prior art combination made by the Office is not supported by case law.
Turning first to the priority documents: Applicants have provided a certified copy of their priority documents.  The Office’s records have been updated to reflect this.
Specification objections: Applicants’ amendments address the previously noted objections except for the amendment to paragraph 1.  The amendments add no new matter and are accepted and entered.  As for the amendment to paragraph 1, applicants are correct in that the reference to the Chinese application is present.  However, typically, the statement also includes a reference to the PCT application.  This reference is absent.    The Office will leave any amendment to include a reference to the PCT application to the judgment of applicants, to the extent that the amendment can be made at this stage under PTO rules.  The objections to the specification are withdrawn.

Section 112(b) rejection: Applicants’ cancellation of claim 5 renders moot the Section 112(b) rejection of claim 5.  This rejection is withdrawn as moot.
Section 103 rejections:  Applicants’ arguments have been considered and are persuasive.  The Section 103 rejections are withdrawn.  Updated searches yielded no references that disclosed the specific claimed aspects—an organic layer in the recess, which extends to the barrier layer, the organic layer having an upper surface that is flush with the surface of the interlayer insulating layer.  For these reasons, claims 1-3 and 10-17 are allowed.
Note: No amendments are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1-3 and 10-17 are allowed
Prior art discloses aspects of independent claims 1 and 13, specifically, either (a) an organic layer in the recess, which extends to the barrier layer, or (b) the organic layer having an upper surface that is flush with the surface of the interlayer insulating layer, but not both.  The deeper recess allows increased flexibility with apparent reliability despite the organic layer being flush with the upper surface of the interlayer insulating layer, instead of the organic layer raised above the interlayer insulating layer and overlapping the interlayer insulating layer.
 The following is an examiner’s statement of reasons for allowance

With regard to claims 2, 3, and 10-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein a depressed surface of the interlayer insulating layer away from the substrate reaches the barrier layer to form a recess; and an organic layer forming step, coating the organic material on the interlayer insulating layer and in the recess, and removing a portion of the organic material in the recess by using a halftone mask; wherein a surface of the organic layer away from the substrate aligns with a surface of the interlayer insulating layer away from the substrate”, in combination with the remaining limitations of the claim.
With regard to claims 14-17: The claims have been found allowable due to their dependency from claim 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897